DETAILED ACTION
This Office Action is in response to the Amendment filed on May 25th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claim 1 has been amended; and claim 1 is independent. Claims 1-19 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 10 2018 102 608.0, the signed copy having been filed on February 06th, 2018.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/25/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and claims 11-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Maritzen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C 103(a) as being unpatentable over Hayter et al. (Hayter), U.S. Patent Number 8,407,773, in view of Maritzen et al. (Maritzen), U.S. Pub. Number 2005/0203765.
Regarding claim 1; Hayter discloses a method for user administration of a field device of process automation technology, comprising steps of:
connecting a transport medium to a user database (col. 17, lines 59-60; fig. 9; the fit client 140 detects the presence of the user’s smartphone 150.);
synchronizing user data from the user database with the transport medium (col. 17, lines 61-62; fig. 9; the fit client 140 establishes communication with the smartphone 150 using the link 152.);
connecting the transport medium to the field device (col. 17, lines 65-67; fig. 9; the fit client 140 requests the user’s login credentials from the smartphone 150 and the smartphone 150 sends them to the fit client 140.);
transmitting the user data from the transport medium to the field device (col. 18, lines 5-6; fig. 9; the smartphone 150 sends access information to the fit client 140.);
(col. 18, lines 14-19; the fit client 140 sends the login credentials received to the login server, and requests validation of the credentials.); and
granting access to the field device on the basis of verified valid user data (col. 18, lines 27-31; fig. 9; if the credentials are valid and the access information has been received, then the fit client 140 sets the user’s status as “logged in” and allows the user to run local applications and to access remote applications and data using the access information.).
Hayter fails to explicitly disclose mirroring a user database with a server.
However, in the same field of endeavor, Maritzen discloses system and method for facilitating real time transactions between a user and multiple entities comprising mirroring a user database with a server (Maritzen: par. 0073; the transaction database 645, which is used by the transaction privacy clearinghouse (TPCH) to store records of all transactions facilitated by the TPCH, is used as a mirror backup for the transaction records that may exist in the transaction device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maritzen into the apparatus of Hayter comprising mirroring a user database with a server to provide a secure merchant-to-merchant brokering model that allow for exchange information without sacrificing the privacy of the user (Maritzen: par. 0006).
Regarding claim 2; Hayter and Maritzen disclose the method of claim 1, wherein Hayter further discloses the user data comprise at least one ticket, and wherein the at least one ticket is user-specific and field device-specific (Hayter: col. 15, lines 64-67; using PINs, passwords, tokens for authentication/validation of the user.)
Regarding claim 3; Hayter and Maritzen disclose the method of claim 2, wherein Hayter further discloses the at least one ticket is created exclusively by the user database (Hayter: col. 21, lines 17-22; the fit client 140 obtains and stores other information from the user’s smartphone 150 or from the data center 100 such as access information, passwords, and other credentials, communication logs, and contact databases.).
Regarding claim 4; Hayter and Maritzen disclose the method of claim 2, wherein Hayter further discloses a public key of the field device and a public key of the user database are exchanged via the transport medium (Hayter: col. 23, lines 24-27; the FPGA or ASIC 810 is the root of trust for the fit client 140; a root of trust, known as a trust anchor, is an authoritative entity represented by a public key and associated data.).
Regarding claim 5; Hayter and Maritzen disclose the method of claim 4, wherein Hayter further discloses the field device computes a shared secret from the public key of the user database and a private key; and wherein the user database computes the shared secret from the public key of the field device and a private key of the user database (Hayter: col. 23, lines 27-29; a replying party can determine if a digitally signed object is valid by verifying a digital signature using the root of trust’s public key.).
Regarding claim 6; Hayter and Maritzen disclose the method of claim 5, wherein Hayter further discloses the shared secret is exchanged via the transport medium (Hayter: col. 27; lines 10-12; the “no-sync” file, if stored in the data center 100 as well as in the smartphone 150 is encrypted with a user-private key so that the user’s privacy is maintained.).
Regarding claim 7; Hayter and Maritzen disclose the method of claim 6, wherein Hayter further discloses the at least one ticket includes one or more of the following (Hayter: col. 24, lines 34-42; the user’s information (data) can be stored either in the data center 100 or in the smartphone 150 or both, as is most natural and appropriate for a particular type of information, while still providing universal access to such information; a password-storage or “key-ring” application allows users to store passwords, other credentials, and sensitive information in an encrypted keyring file, and access the unencrypted information by presenting a master password.).
Regarding claim 8; Hayter and Maritzen disclose the method of claim 7, wherein Hayter further discloses the at least one ticket corresponding to a currently logged-on user at the transport medium and including the function code of forceflag is transmitted (Hayter: col. 18, lines 29-32; sets the user’s status as “logged in”.).
Regarding claim 9; Hayter and Maritzen disclose the method of claim 8, wherein Hayter further discloses the characteristic data are encrypted with a first key derived from the shared secret (Hayter: col. 27; lines 10-12; the “no-sync” file, if stored in the data center 100 as well as in the smartphone 150 is encrypted with a user-private key so that the user’s privacy is maintained.).
Regarding claim 10; Hayter and Maritzen disclose the method of claim 9, wherein Hayter further discloses the at least one ticket in the field device is encrypted based on the shared secret (Hayter: col. 27; lines 10-12; the “no-sync” file, if stored in the data center 100 as well as in the smartphone 150 is encrypted with a user-private key so that the user’s privacy is maintained.).
Claims 11-19 are rejected under 35 U.S.C 103(a) as being unpatentable over Hayter et al. (Hayter), U.S. Patent Number 8,407,773, in view of Maritzen et al. (Maritzen), U.S. Pub. Number 2005/0203765, and further in view of Hardt et al. (Hardt), U.S. Pub. Number 2018/0316657.
Regarding claim 11; Hayter and Maritzen disclose the method of claim 10.
Hayter and Maritzen fail to explicitly disclose the at least one ticket includes a nonce.
However, in the same field of endeavor, Hardt discloses single sign-on registration wherein the at least one ticket includes a nonce (Hardt: par. 0062; the identity provider generates an initial access token and a nonce that is proved to the service provider to enable the service provider to access the identity provider’s tenant-specific information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hardt into the apparatus of Hayter and the system and method of Maritzen wherein the at least one ticket includes a nonce to call an OAuth endpoint and attain access tokens and refresh tokens in order to interact with the identity provider programmatically (Hardt: par. 0062).
Regarding claim 12; Hayter, Maritzen and Hardt disclose the method of claim 11, wherein Hayter further discloses the at least one ticket includes a message authentication code (Hayter: col. 36, lines 31-32; program code.).
Regarding claim 13; Hayter, Maritzen and Hardt disclose the method of claim 12, wherein Hayter further discloses the message authentication code is computed and (Hayter: col. 23, lines 27-29; a replying party can determine if a digitally signed object is valid by verifying a digital signature using the root of trust’s public key.).
Regarding claim 14; Hayter, Maritzen and Hardt disclose the method of claim 13, wherein Hayter further discloses the at least one ticket includes a signature generated from the private key of the user database and verified from the public key of the user database (Hayter: col. 23, lines 24-27; the FPGA or ASIC 810 is the root of trust for the fit client 140; a root of trust, known as a trust anchor, is an authoritative entity represented by a public key and associated data.).
Regarding claim 15; Hayter, Maritzen and Hardt disclose the method of claim 14, wherein Hayter further discloses the at least one ticket is encrypted and authenticated using symmetric keys that each field device shares with the central user database (Hayter: col. 21, lines 30-31; symmetric or asymmetric encryption.).
Regarding claim 16; Hayter, Maritzen and Hardt disclose the method of claim 15, wherein Hayter further discloses the at least one ticket is exchanged via an unencrypted channel before the authentication is carried out (Hayter: col. 33, line 17; unencrypted form only after being decrypted using a key.).
Regarding claim 17; Hayter, Maritzen and Hardt disclose the method of claim 16, wherein Hayter further discloses the at least one ticket includes payload data information for a key exchange or an authentication protocol (Hayter: col. 16, lines 21-23; the authentication component 344 exchanges data with the smartphone 150 establishing proof that the fit client is running trusted software.)
Regarding claim 18; Hayter, Maritzen and Hardt disclose the method of claim 16, wherein Hayter further discloses the at least one ticket contains payload data information about a smart card, and wherein the payload data information is sued for a key exchange to an authentication protocol which incorporates keys stored on the smart card (Hayter: col. 6, line 29; smartphone 150.).
Regarding claim 19; Hayter, Maritzen and Hardt disclose the method of claim 18, wherein Hayter further discloses the at least one encrypted ticket includes payload information data about a control device, and wherein the payload data information is used for a key exchange or an authentication protocol which incorporates keys stored on the control device (Hayter: col. 4, line 8; first device user credentials or a device identifier.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436